                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

LINDA HAUCK as personal representative
of the Estate of Deborah A. Chambers,

      Plaintiff,

vs.                                                    Civ. No. 18-471 KG/LF

WABASH NATIONAL CORPORATION,

      Defendant.

                 SUMMARY JUDGMENT AS TO CLAIMS BASED ON
          A 2000 WABASH DVCV SEMI-TRAILER, VIN 1JJV532W1YL629228

      Having granted, in part, Defendant’s Motion for Summary Judgment Pursuant to Fed. R.

Civ. P. 56 (Doc. 90) by entering a Memorandum Opinion and Order contemporaneously with

this Summary Judgment as to Claims Based on a 2000 Wabash DCVC Semi-Trailer, VIN

1JJV532W1YL629228,

      IT IS ORDERED that

      1. summary judgment is entered in favor of Defendant Wabash National Corporation on

Plaintiff’s claims based on a 2000 Wabash DCVC Semi-Trailer, VIN 1JJV532W1YL629228;

and

      2. those claims are dismissed with prejudice.



                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
